
	
		II
		112th CONGRESS
		1st Session
		S. 1204
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2011
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to reform
		  Department of Defense energy policy, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Department of Defense Energy
			 Security Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Congressional defense committees defined.
					Sec. 3. Sense of Congress on Department of Defense energy
				savings initiatives.
					Sec. 4. Waiver authority.
					TITLE I—Operational Energy Security
					Sec. 101. Joint contingency base resource pilot
				project.
					Sec. 102. Research and development activities to incorporate
				hybrid-drive technology into current and future tactical fleet of military
				ground vehicles.
					Sec. 103. Conversion of Department of Defense fleet of
				non-tactical motor vehicles to electric and hybrid motor vehicles.
					Sec. 104. Ten-year extension of authorized initial term of
				contracts for storage, handling or distribution of liquid fuels and natural
				gas.
					Sec. 105. Establishment of Department of Defense Joint Task
				Force for Alternative Fuel Development.
					TITLE II—Installation Energy Security
					Sec. 201. Funding for Installation Energy Test Bed.
					Sec. 202. Funding for energy conservation projects.
					Sec. 203. Report on energy-efficiency standards.
					Sec. 204. Identification of energy-efficient products for use
				in construction, repair, or renovation of Department of Defense
				facilities.
					Sec. 205. Core curriculum and certification standards for
				Department of Defense energy managers.
					Sec. 206. Requirement for Department of Defense to capture and
				track data generated in metering department facilities.
					Sec. 207. Establishment of milestones for achieving Department
				of Defense 2025 renewable energy goal.
					Sec. 208. Development of renewable energy sources on military
				lands.
					Sec. 209. Development of renewable energy on military
				installations.
					Sec. 210. Report on cross-agency renewable energy development
				efforts.
					Sec. 211. Elimination of approval requirement for long-term
				contracts for energy or fuel for military installations.
					Sec. 212. Consideration of energy security in developing energy
				projects on military installations using renewable energy sources.
					Sec. 213. Study on installation energy security and societal
				impacts.
				
			2.Congressional
			 defense committees definedIn
			 this Act, the term congressional defense committees means the
			 Committees on Armed Services and Appropriations of the Senate and the House of
			 Representatives.
		3.Sense of
			 Congress on Department of Defense energy savings initiativesIt is the sense of Congress that—
			(1)the Department of
			 Defense should develop, test, field, and maintain operationally effective
			 technologies that reduce the energy needs of forward-deployed forces;
			(2)the Secretary of
			 Defense should ensure the energy security of Department of Defense
			 facilities;
			(3)the Assistant
			 Secretary of Defense for Operational Energy Plans and Programs and the Deputy
			 Under Secretary of Defense for Installations and Environment should act in
			 concert to implement strategies and coordinate activities across the services
			 to meet Department-wide and service energy goals, including service initiatives
			 such as the Navy’s Great Green Fleet, the Air Force’s alternative fuel
			 certification program, the Army’s Net Zero installation pilot program, and the
			 Marine Corps experimental forward operating base project; and
			(4)in general, the
			 Department of Defense should aggressively pursue opportunities to save energy,
			 reduce energy-related costs, decrease reliance on foreign oil, decrease the
			 energy-related logistics burden for deployed forces, ensure the long-term
			 sustainability of military installations, and strengthen United States energy
			 security.
			4.Waiver
			 authority
			(a)In
			 generalThe Secretary of
			 Defense may waive the implementation or operation of a provision of this Act or
			 an amendment made by this Act if the Secretary certifies to Congress that
			 implementation or continued operation of such provision would adversely impact
			 the national security of the United States.
			(b)Intelligence
			 activity waiverThe Director
			 of National Intelligence may, in consultation with the Secretary of Defense,
			 exempt an intelligence activity of the United States, and related personnel,
			 resources, and facilities, from a provision of this Act or an amendment made by
			 this Act to the extent the Director and Secretary determine necessary to
			 protect intelligence sources and methods from unauthorized disclosure.
			IOperational
			 Energy Security
			101.Joint
			 contingency base resource pilot project
				(a)Pilot project
			 authorized
					(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of Energy, as appropriate, carry out a pilot project to assess the
			 feasibility and advisability of various joint and multi-service mechanisms to
			 decrease energy usage by deployed military units, including by minimizing at
			 forward operating bases the production of waste water, consumption of drinking
			 water, energy, and materials, and reducing impacts on habitat and perimeter
			 security and by maximizing capacity and effectiveness at such bases while
			 promoting operational independence from supply lines and minimizing the
			 resource footprint. The Secretary of Defense shall designate a lead officer for
			 the pilot project.
					(2)Mechanisms To
			 be assessedThe mechanisms assessed under the pilot project shall
			 include new energy and energy-efficiency technologies and such other systems,
			 components, and technologies as the Secretary shall identify for purposes of
			 the pilot project.
					(3)Utilization of
			 small businessIn carrying out the pilot project, the Secretary
			 shall, to the extent practicable, seek to work with small businesses through
			 small-scale procurement of systems, components, and technologies described in
			 paragraph (2).
					(b)Authorization
			 of appropriationsThere is
			 authorized to be appropriated for fiscal year 2012 $4,000,000 to carry out the
			 pilot project authorized by subsection (a).
				102.Research and
			 development activities to incorporate hybrid-drive technology into current and
			 future tactical fleet of military ground vehicles
				(a)Identification
			 of usable hybrid-Drive technologyNot later than one year after
			 the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Secretaries of the military departments and the Secretary
			 of Energy, as appropriate, shall submit to Congress a report identifying
			 hybrid-drive technologies suitable for incorporation into the next reset and
			 recap of motor vehicles of the current tactical fleet of the military services.
			 In identifying suitable hybrid-drive technologies, the Secretary shall consider
			 the feasibility and costs and benefits of incorporating a hybrid-drive
			 technology into each type and variant of vehicle, including fuel savings, and
			 the design changes and amount of time required for incorporation.
				(b)Hybrid-Drive
			 technology definedIn this section, the term hybrid-drive
			 technology means a propulsion system, including the engine and drive
			 train, that draws energy from onboard sources of stored energy that
			 involve—
					(1)an internal
			 combustion or heat engine using combustible fuel; and
					(2)a rechargeable
			 energy storage system.
					103.Conversion of
			 Department of Defense fleet of non-tactical motor vehicles to electric and
			 hybrid motor vehicles
				(a)Conversion
			 required
					(1)In
			 generalSubchapter II of
			 chapter 173 of title 10, United States Code, is amended by inserting after
			 section 2922c the following new section:
						
							2922c–1.Conversion
				of Department of Defense non-tactical motor vehicle fleet to motor vehicles
				using electric or hybrid propulsion systems
								(a)Deadline for
				conversionBeginning on
				October 1, 2017, the Secretary of Defense, the Secretary of a military
				department, or the head of a Defense Agency may not procure non-tactical motor
				vehicles or buses unless such vehicles use—
									(1)electric
				propulsion;
									(2)hybrid propulsion;
				or
									(3)an alternative
				propulsion system sufficient to make such non-tactical motor vehicles and buses
				meet or exceed applicable Corporate Average Fuel Economy standards.
									(b)PreferenceIn procuring motor vehicles for use by a
				military department or defense agency after the date of the enactment of this
				section, the Secretary concerned or the head of the defense agency shall
				provide a preference for the procurement of non-tactical motor vehicles with a
				propulsion system described in paragraph (1), (2), or (3) of subsection (a),
				including plug-in hybrid systems, if the motor vehicles—
									(1)will meet the
				requirement or the need for the procurement; and
									(2)are commercially available at a cost
				reasonably comparable, on the basis of life-cycle cost, to motor vehicles
				containing only an internal combustion or heat engine using combustible
				fuel.
									(c)Waiver
				authorityThe Secretary of
				Defense may waive the prohibitions under subsection (a) with respect to a class
				of non-tactical vehicles if the Secretary determines that there is a lack of
				commercial availability for the class of vehicles or if the acquisition of such
				vehicles is cost prohibitive.
								(d)Hybrid
				definedIn this section, the
				term hybrid, with respect to a motor vehicle, means a motor
				vehicle that draws propulsion energy from onboard sources of stored energy that
				are both—
									(1)an internal
				combustion or heat engine using combustible fuel; and
									(2)a rechargeable
				energy storage
				system.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 2922c the
			 following new item:
						
							
								2922c–1. Conversion of Department of
				Defense non-tactical motor vehicle fleet to motor vehicles using electric or
				hybrid propulsion
				systems.
							
							.
					(b)ApplicabilityThe
			 prohibition under section 2922c–1(a) of title 10, United States Code, as added
			 by subsection (a), does not apply to contracts for the procurement of
			 non-tactical vehicles entered into before the date of the enactment of this
			 Act.
				104.Ten-year
			 extension of authorized initial term of contracts for storage, handling or
			 distribution of liquid fuels and natural gasSection 2922 of title 10, United States
			 Code, is amended—
				(1)in subsection (a), by adding at the end the
			 following: Contracts for the procurement of liquid fuels, or natural gas
			 entered into pursuant to this section shall comply with the requirements of
			 section 526 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17142).; and
				(2)in subsection (b), in the first sentence,
			 by striking 5 years and inserting 15
			 years.
				105.Establishment
			 of Department of Defense Joint Task Force for Alternative Fuel
			 Development
				(a)Establishment
			 of task forceThe Assistant Secretary of Defense for Operational
			 Energy, Plans, and Programs shall chair a joint task force for alternative fuel
			 development, consisting of the Secretaries of the military departments, or
			 their designees, the Assistant Secretary for Research and Engineering, and
			 other members determined appropriate. The task force shall—
					(1)lead the military
			 departments in the development of alternative fuel;
					(2)streamline the
			 current investments of each of the military departments and ensure that such
			 investments account for the requirements of the military departments;
					(3)collaborate with
			 and leverage investments made by the Department of Energy and other Federal
			 agencies to advance alternative fuel development;
					(4)coordinate
			 proposed alternative fuel investments in accordance with section 138c(e) of
			 title 10, United States Code; and
					(5)focus its efforts
			 on fuels that are compliant with the provisions of section 526 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17142).
					(b)ImplementationThe
			 Assistant Secretary of Defense for Operational Energy, Plans, and Programs
			 shall prescribe policy for the task force established pursuant to subsection
			 (a) and certify the budget associated with alternative fuel investments of the
			 Department of Defense.
				(c)NotificationNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the congressional defense committees a copy of the
			 policy prescribed under subsection (b).
				IIInstallation
			 Energy Security
			201.Funding for
			 Installation Energy Test BedThere is authorized to be appropriated
			 $47,000,000 for each of fiscal years 2012 through 2016 for research,
			 development, test, and evaluation, Defense-wide, for the Installation Energy
			 Test Bed (PE 0603XXXD8Z). As appropriate, all Department of Defense projects
			 funded through this program shall be open and available to the Department of
			 Energy and its commercialization team.
			202.Funding for
			 energy conservation projects
				(a)Authorization To
			 obligate fundsThe Secretary of Defense may obligate, from
			 amounts appropriated for military construction, land acquisition, and military
			 family housing functions of the Department of Defense (other than the military
			 departments) and available to carry out energy conservation projects,
			 $135,000,000 for fiscal year 2012 to carry out energy conservation projects
			 under chapter 173 of title 10, United States Code, to accelerate implementation
			 of the energy performance plan of the Department of Defense and achievement of
			 the energy performance goals established under section 2911 of such title, as
			 amended by this Act.
				(b)Authorization of
			 appropriations To compensate for deficiencyThere is authorized
			 to be appropriated to the Secretary of Defense for fiscal year 2012 an amount
			 equal to the difference between—
					(1)the amount that
			 may be obligated by the Secretary of Defense under subsection (a); and
					(2)the amount
			 appropriated for such fiscal year for military construction, land acquisition,
			 and military family housing functions of the Department of Defense (other than
			 the military departments) and available to carry out energy conservation
			 projects.
					203.Report on
			 energy-efficiency standards
				(a)Report
			 requiredNot later than January 30, 2013, the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 energy-efficiency standards utilized by the Department of Defense for military
			 construction.
				(b)Contents of
			 reportThe report shall include the following:
					(1)A cost-benefit
			 analysis, on a life cycle basis, of adopting American Society of Heating,
			 Refrigerating and Air-Conditioning Engineers (ASHRAE) building standard 189.1
			 versus 90.1 for sustainable design and development for the construction and
			 renovation of non-temporary buildings and structures for the use of the
			 Department of Defense.
					(2)Department of
			 Defense policy prescribing a comprehensive strategy for the development of
			 design and building standards across the Department that include specific
			 energy-efficiency standards and sustainable design attributes for military
			 construction based on the cost-benefit analysis required by paragraph (1), and
			 consistent with the requirement under subsection (c).
					(c)Energy
			 efficiency standardsThe Secretary of Defense shall prescribe
			 Department-wide standards, to be effective no later than January 1, 2014, for
			 the design, construction, and renovation of Department of Defense facilities
			 that mandate energy efficiency standards equivalent, at a minimum, to ASHRAE
			 building standard 189.1.
				204.Identification
			 of energy-efficient products for use in construction, repair, or renovation of
			 Department of Defense facilities
				(a)Responsibility
			 of Secretary of defenseSection 2915(e) of title 10, United
			 States Code, is amended by striking paragraph (2) and inserting the following
			 new paragraph:
					
						(2)(A)Not later than December
				31, 2012, the Secretary of Defense shall prescribe a definition of the term
				energy-efficient product for purposes of this subsection and
				establish and maintain a list of products satisfying the definition. The
				definition and list shall be developed in consultation with the Secretary of
				Energy to ensure, to the maximum extent practicable, consistency with
				definitions of the term used by other Federal agencies.
							(B)The Secretary shall modify the
				definition and list of energy-efficient products as necessary, but not less
				than annually, to account for emerging or changing technologies.
							(C)The list of energy-efficient products
				shall be included as part of the energy performance master plan developed
				pursuant to section 2911(b)(2) of this title. The Secretary of Defense shall
				report any research on topics related to technologies covered in this
				subsection being funded at national laboratories to the relevant program
				management offices of the Department of Energy to ensure research agendas are
				coordinated, where
				appropriate.
							.
				(b)Conforming
			 amendment to energy performance master planSection 2911(b)(2) of
			 such title is amended by adding at the end the following new
			 subparagraph:
					
						(F)The up-to-date list of
				energy-efficient products maintained under section 2915(e)(2) of this
				title.
						.
				205.Core
			 curriculum and certification standards for Department of Defense energy
			 managers
				(a)Training
			 program and issuance of guidance
					(1)In
			 generalSubchapter I of chapter 173 of title 10, United States
			 Code, is amended by inserting after section 2915 the following new
			 section:
						
							2915a.Facilities:
				department of defense energy managers
								(a)Training
				program requiredThe Secretary of Defense shall establish a
				training program for Department of Defense energy managers designated for
				military installations—
									(1)to improve the
				knowledge, skills, and abilities of energy managers; and
									(2)to improve
				consistency among energy managers throughout the Department in the performance
				of their responsibilities.
									(b)Curriculum and
				certification(1)The Secretary of
				Defense shall identify core curriculum and certification standards required for
				energy managers. At a minimum, the curriculum shall include the
				following:
										(A)Details of the energy laws that the
				Department of Defense is obligated to comply with and the mandates that the
				Department of Defense is obligated to implement.
										(B)Details of energy contracting options
				for third-party financing of facility energy projects.
										(C)Details of the interaction of Federal
				laws with State and local renewable portfolio standards.
										(D)Details of current renewable energy
				technology options, and lessons learned from exemplary installations.
										(E)Details of strategies to improve
				individual installation acceptance of its responsibility for reducing energy
				consumption.
										(F)Details of how to conduct an energy
				audit and the responsibilities for commissioning, recommissioning, and
				continuous commissioning of facilities.
										(2)The curriculum and certification
				standards shall leverage the best practices of each of the military
				departments.
									(3)The certification standards shall
				identify professional qualifications required to be designated as an energy
				manager.
									(c)Use of existing
				energy certification programsThe Deputy Under Secretary for
				Installations and Environment may determine that an existing Federal energy
				certification program is suitable to be used instead of the program described
				in subsection (b) to improve the knowledge, skills, and abilities of energy
				managers designated for military installations.
								(d)Information
				sharingThe Secretary of Defense shall ensure that there are
				opportunities and forums, not less than annually, for energy managers to
				exchange ideas and lessons learned within each military department, as well as
				across the Department of
				Defense.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 2915 the
			 following new item:
						
							
								2915a. Facilities: Department
				of Defense energy
				managers.
							
							.
					(b)Issuance of
			 guidanceNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance for the
			 implementation of the core curriculum and certification standards for energy
			 managers required by section 2915a of title 10, United States Code, as added by
			 subsection (a).
				(c)Briefing
			 requirementNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense, or designated representatives
			 of the Secretary, shall brief the Committees on Armed Services of the Senate
			 and House of Representatives regarding the details of the energy manager core
			 curriculum and certification requirements.
				206.Requirement
			 for Department of Defense to capture and track data generated in metering
			 department facilities
				(a)StudyThe
			 Secretary of Defense shall conduct a study on the collection of data generated
			 in the energy metering of Department of Defense facilities, including an
			 assessment of what data is most relevant to energy efficiency determinations
			 and an examination of methods to collect such data. The study shall include
			 recommendations for transmitting metering data electronically in a way that
			 ensures protection from cyberthreats.
				(b)Data capture
			 requirementThe Secretary of
			 Defense shall require that the information generated by the installation energy
			 meters be captured and tracked to determine baseline energy consumption and
			 facilitate efforts to reduce energy consumption. The data shall be made
			 available to procurement officials to enable decisions regarding technology
			 acquisitions to include consideration of relevant energy efficiency
			 information.
				207.Establishment
			 of milestones for achieving Department of Defense 2025 renewable energy
			 goalSection 2911(e) of title
			 10, United States Code, is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)In achieving the goal specified in
				paragraph (1) regarding the use of renewable energy by the Department of
				Defense—
							(A)after September 30, 2015, the Department
				shall produce or procure from renewable energy sources not less than 12 percent
				of the total quantity of facility energy it consumes within its
				facilities;
							(B)after September 30, 2018, the Department
				shall produce or procure from renewable energy sources not less than 16 percent
				of the total quantity of facility energy it consumes within its facilities;
				and
							(C)after September 30, 2021, the Department
				shall produce or procure from renewable energy sources not less than 20 percent
				of the total quantity of facility energy it consumes within its
				facilities.
							.
				208.Development of
			 renewable energy sources on military lands
				(a)Expansion of
			 current geothermal authoritySection 2917 of title 10, United States
			 Code, is amended—
					(1)by striking The Secretary
			 and inserting (a) In
			 general.—The Secretary;
					(2)by striking geothermal energy
			 resource and inserting renewable energy source;
			 and
					(3)by adding at the
			 end the following new subsections:
						
							(b)Consideration
				of energy securityThe development of a renewable energy resource
				under subsection (a) shall include consideration of energy security in the
				design and development of the project to ensure that it does not have an
				adverse impact on mission needs.
							(c)DefinitionsIn
				this section:
								(1)Renewable
				energyThe term renewable energy means electric
				energy generated from—
									(A)solar
				energy;
									(B)wind
				energy;
									(C)marine and
				hydrokinetic renewable energy;
									(D)geothermal
				energy;
									(E)qualified
				hydropower;
									(F)biomass;
				or
									(G)landfill
				gas.
									(2)BiomassThe
				term biomass has the meaning given the term in section 203(b) of
				the Energy Policy Act of 2005 (42 U.S.C. 15852(b)).
								(3)Qualified
				hydropower
									(A)In
				generalThe term qualified hydropower means—
										(i)incremental
				hydropower;
										(ii)additions of
				capacity made on or after January 1, 2001, or the effective commencement date
				of an existing applicable State renewable electricity standard program at an
				existing non-hydroelectric dam, if—
											(I)the hydroelectric
				project installed on the non-hydroelectric dam—
												(aa)is
				licensed by the Federal Energy Regulatory Commission, or is exempt from
				licensing, and is in compliance with the terms and conditions of the license or
				exemption; and
												(bb)meets all other
				applicable environmental, licensing, and regulatory requirements, including
				applicable fish passage requirements;
												(II)the
				non-hydroelectric dam—
												(aa)was placed in
				service before the date of enactment of this section;
												(bb)was operated for
				flood control, navigation, or water supply purposes; and
												(cc)did not produce
				hydroelectric power as of the date of enactment of this section; and
												(III)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving the environmental quality of the affected waterway, as
				certified by the Federal Energy Regulatory Commission; and
											(iii)in the case of
				the State of Alaska—
											(I)energy generated
				by a small hydroelectric facility that produces less than 50 megawatts;
											(II)energy from
				pumped storage; and
											(III)energy from a
				lake tap.
											(B)StandardsNothing
				in this paragraph or the application of this paragraph shall affect the
				standards under which the Federal Energy Regulatory Commission issues licenses
				for and regulates hydropower projects under part I of the Federal Power Act (16
				U.S.C. 791a et
				seq.).
									.
					(b)Clerical
			 amendments
					(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
						
							2917.Development of
				renewable energy sources on military
				lands
							.
					(2)Table of
			 sectionsThe table of sections at the beginning of subchapter I
			 of chapter 173 of such title is amended by striking the item relating to
			 section 2917 and inserting the following new item:
						
							
								2917. Development of renewable energy
				sources on military
				lands.
							
							.
					209.Development of
			 renewable energy on military installations
				(a)Military
			 installations study
					(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary of Defense, in consultation with the Secretary of the
			 Interior, the Secretary of Agriculture, the Secretary of Energy, and the heads
			 of other Federal agencies, as appropriate, shall complete a study identifying
			 locations on military installations and ranges, including military
			 installations and ranges composed in whole or in part from lands withdrawn from
			 the public domain or subject to a special use permit issued by the United
			 States Forest Services that—
						(A)exhibit a high
			 potential for solar, wind, geothermal, and other renewable energy production;
			 and
						(B)could be
			 developed for renewable energy production in a manner consistent with—
							(i)all
			 present and reasonably foreseeable military training and operational mission
			 needs and research, development, testing, and evaluation requirements;
			 and
							(ii)all applicable
			 environmental requirements.
							(2)Notice of
			 intent to prepare environmental impact analysisNot later than 1
			 year after the completion of the study required under paragraph (1), the
			 Secretary of Defense, in consultation with the Secretary of the Interior, the
			 Secretary of Agriculture, the Secretary of Energy, and the heads of other
			 Federal agencies, as appropriate, shall prepare and publish in the Federal
			 Register a Notice of Intent initiating the process to prepare an environmental
			 impact analysis document to support a program to develop renewable energy on
			 any lands identified in the study as suitable for such production.
					(3)Use of existing
			 studies and assessmentsThe study required by paragraph (1)
			 shall, to the extent possible, draw from existing studies and assessments of
			 the Department of Defense, other Federal agencies, and such other studies as
			 may be determined by the Secretary of Defense to be relevant.
					(b)Additional
			 mattersThe Secretary of Defense, in consultation with the
			 Secretary of the Interior, the Secretary of Agriculture, the Secretary of
			 Energy, and the heads of other Federal agencies, as appropriate, shall, not
			 later than 2 years after the date of the enactment of this Act, prepare a
			 report that—
					(1)addresses the
			 legal authorities governing authorization for the development of renewable
			 energy facilities on military installations and ranges, including those
			 composed in whole or in part from lands withdrawn from the public domain or
			 subject to a special use permit issued by the United States Forest Service, and
			 identifies Federal and State statutory and regulatory constraints to the
			 development of renewable energy facilities on installations and ranges designed
			 to produce power in excess of the current or projected requirements of the
			 military installation or range concerned;
					(2)contains
			 recommendations to facilitate and incentivize large-scale renewable development
			 on military installations and ranges, including those composed in whole or in
			 part from lands withdrawn from the public domain or subject to a special use
			 permit issued by the United States Forest Service; and
					(3)contains
			 recommendations on—
						(A)necessary changes
			 in any law or regulation;
						(B)whether the
			 authorization for the use of such lands for development of renewable energy
			 projects should be pursuant to lease, contract, right-of-way, permit, or other
			 form of authorization;
						(C)methods of
			 improving coordination among the Federal, State, and local agencies, if any,
			 involved in authorizing renewable energy projects; and
						(D)the disposition
			 of revenues resulting from the development of renewable energy projects on such
			 lands.
						(c)Submission of
			 study and reportThe Secretary shall, upon their completion,
			 submit the study required by paragraph (a) and the report required by paragraph
			 (b) to the Committee on Armed Services, the Committee on Energy and Natural
			 Resources, and the Committee on Appropriations of the Senate and the Committee
			 on Armed Services, the Committee on Natural Resources, and the Committee on
			 Appropriations of the House of Representatives.
				210.Report on
			 cross-agency renewable energy development effortsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense, in consultation with the
			 Secretary of Energy, the Secretary of the Interior, and the heads of other
			 Federal agencies, as appropriate, shall submit to Congress a report addressing
			 cross-jurisdictional issues involved with the development of renewable energy
			 on military installations and ranges, including military installations and
			 ranges composed in whole or in part from lands withdrawn from the public domain
			 or subject to a special use permit issued by the United States Forest Service.
			 The report shall include a description of the authority to approve such
			 development and options for disposition or use of funds generated from these
			 renewable energy projects.
			211.Elimination of
			 approval requirement for long-term contracts for energy or fuel for military
			 installationsSection 2922a of
			 title 10, United States Code, is amended—
				(1)in subsection (a), by striking
			 Subject to subsection (b), the Secretary of a military
			 department and inserting The Secretary of a military
			 department;
				(2)by striking subsection (b); and
				(3)by redesignating
			 subsection (c) as subsection (b).
				212.Consideration
			 of energy security in developing energy projects on military installations
			 using renewable energy sources
				(a)Policy of
			 pursuing energy security
					(1)Policy
			 requiredThe Secretary of Defense shall establish a policy under
			 which favorable consideration is given for energy security in the design and
			 development of renewable energy projects on military installations and
			 ranges.
					(2)NotificationThe
			 Secretary of Defense shall provide notification to Congress within 30 days
			 after entering into any agreement for a facility energy project described in
			 paragraph (1) that excludes pursuit of energy security on the grounds that
			 inclusion of energy security is cost prohibitive. The Secretary shall also
			 provide a cost-benefit analysis of the decision.
					(3)Energy security
			 definedIn this subsection, the term energy security
			 has the meaning given that term in section 2924 of title 10, United States
			 Code, as added by subsection (d).
					(b)Additional
			 consideration for developing and implementing energy performance goals and
			 energy performance master planSection 2911(c) of title 10,
			 United States Code, is amended by adding at the end the following new
			 paragraph:
					
						(12)Opportunities
				for improving energy security for facility energy projects that will use
				renewable energy
				sources.
						.
				(c)Reporting
			 requirementSection 2925(a)(3) of such title is amended by
			 inserting whether the project incorporates energy security into its
			 design, after through the duration of each such
			 mechanism,.
				(d)Energy security
			 defined
					(1)In
			 generalSubchapter III of chapter 173 of title 10, United States
			 Code, is amended by inserting before section 2925 the following new
			 section:
						
							2924.Energy
				security defined
								(a)In
				generalIn this chapter, the term energy security
				means having assured access to reliable supplies of energy and the ability to
				protect and deliver sufficient energy to meet operational needs.
								(b)Pursuit of
				energy securityIn selecting facility energy projects on a
				military installation that will use renewable energy sources, pursuit of energy
				security means the installation will give favorable consideration to projects
				that provide power directly into the installation electrical distribution
				network. In such cases, this power should be prioritized to provide the power
				necessary for critical assets on the installation in the event of a disruption
				in the commercial
				grid.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting before the item relating to section 2925 the
			 following new section:
						
							
								2924. Energy security
				defined.
							
							.
					(e)Study on use of
			 renewable energy To improve energy security
					(1)StudyNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall enter into a contract with an independent entity to conduct a
			 study on the use of renewable energy generation to improve energy security at
			 military installations.
					(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Defense, in consultation with the Chief Information Officer and the relevant
			 energy offices within the Department of Defense, shall submit to the
			 congressional defense committees a report on the study conducted under
			 paragraph (1), together with the Secretary's recommendations for using
			 renewable energy generation to improve energy security at military
			 installations.
					213.Study on
			 installation energy security and societal impacts
				(a)StudyNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall enter into a contract with an independent entity to conduct a
			 study on energy security issues at military installations and related societal
			 impacts.
				(b)ElementsThe
			 study required under subsection (a) shall include the following
			 elements:
					(1)A discussion of
			 policy considerations, including engagement with utilities, transmission
			 companies, and other entities involved in the incorporation of microgrids or
			 other secure power generation infrastructure on military installations designed
			 to assure continued mission-critical power in the event of a failure or
			 extended interruption in the commercial power grid.
					(2)An analysis
			 of—
						(A)whether, in the
			 event a military installation has the continued use of a secure microgrid
			 during a power disruption in an adjacent community lasting more than 36 hours,
			 the military installation should have the capability and energy-generating
			 capacity in excess of that required to assure continuation of mission-critical
			 power in order to allow delivery of emergency power support to non-Department
			 of Defense facilities and users providing emergency services and other critical
			 functions in an adjacent community;
						(B)the policy and
			 other implications of not developing the capability and capacity described in
			 subparagraph (A);
						(C)the budgetary
			 implication of developing the capability and capacity described in subparagraph
			 (A); and
						(D)the potential
			 sources of funding from entities outside the Department of Defense required to
			 develop the capability and capacity described in subparagraph (A).
						(c)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the study conducted under this
			 section, together with a plan for implementing the recommendations of the
			 study.
				
